UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-165972 U-VEND, INC. (Exact name of registrant specified in its charter) Delaware 22-3956444 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1507 7thSTREET, #425 SANTA MONICA, CALIFORNIA 90401 (Address of principal executive offices) (800) 467-1496 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The number of shares outstanding ofthe registrant’s Common Stock, $0.001 par value per share, was 9,534,162 as of November 18, 2014. 1 U-VEND, INC. INDEX Page PART I - FINANCIAL INFORMATION: Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Interim Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 4. Controls and Procedures 20 PART II - OTHER INFORMATION: Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Mine Safety Disclosures 21 Item 6. Exhibits 22 SIGNATURES 23 2 U-VEND, INC. CONDENSED CONSOLIDATED BALANCE SHEETS As of September 30, December 31, (Unaudited) ASSETS Current assets: Cash $ $ Inventory (net) - Prepaid expenses and other assets Receivable from U-Vend, Canada, Inc. - Total current assets Noncurrent assets: Property and equipment (net) - Security deposits - Deferred financing costs (net) Intangible asset (net) - Goodwill - Total noncurrent assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current liabilities: Accounts payable $ $ Accrued expenses Accrued interest Amounts due to officers Note payable - director - Convertible notes payable, net of discount - Promissory notes payable - Senior convertible notes, net of discount Current capital lease obligation - Total current liabilities Noncurrent liabilities: Capital lease obligation, net of discount - Liability for contingent consideration - Deferred tax liability - Warrant liabilities Total noncurrent liabilities Total liabilities Commitments and contingencies (Note 10) Stockholders' deficiency: Common stock, $.001 par value, 600,000,000 shares authorized, 9,534,162 shares issued and outstanding (2,446,276 - 2013) Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficiency ) ) Total liabilities and stockholders' deficiency $ $ The accompanying notes are an integral part of the financial statements. 3 U-VEND, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited For the Three Months Ended For the Nine Months Ended September 30, 2014 September 30, 2013 September 30, 2014 September 30, 2013 Revenue $ $
